—In a proceeding pursuant to CPLR article 78 to compel inspection of corporate books and records, the petitioner appeals from a judgment of the Supreme Court, Nassau County (McCarty, J.), dated August 24, 1999, which dismissed the proceeding.
Ordered that the judgment is reversed, on the law, with costs, and the petition is reinstated.
The Supreme Court erred in concluding that the petitioner was unable to seek relief pursuant to CPLR article 78 (see, Berkowitz v Astro Moving & Stor. Co., 240 AD2d 450). O’Brien, J. P., Joy, Florio and H. Miller, JJ., concur.